Citation Nr: 1622815	
Decision Date: 06/07/16    Archive Date: 06/21/16

DOCKET NO.  09-39 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for liposarcoma, to include as a result of toxic herbicide and ionizing radiation exposure.

2. Entitlement to service connection for residuals of a splenectomy, as secondary to liposarcoma.

3. Entitlement to service connection for residuals of a muscle resection, as secondary to liposarcoma.

4. Entitlement to service connection for residuals of a colon resection, as secondary to liposarcoma.

5. Entitlement to service connection for residuals of a nephrectomy, as secondary to liposarcoma.



REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney 


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's spouse

ATTORNEY FOR THE BOARD

M. Mac, Counsel

INTRODUCTION

The Veteran served on active duty from July 1967 to April 1988.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  During the current appeal in May 2011, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing.  A transcript of those proceedings has been associated with the file. 

In an August 2011 decision, the Board reopened the Veteran's previously denied claim for service connection for liposarcoma, but denied the underlying claim for service connection for this disability.  As service connection for liposarcoma was not warranted, the Board denied the remaining issues on appeal - entitlement to service connection for residuals of a splenectomy, residuals of a muscle resection, residuals of a colon resection, and residuals of a nephrectomy, all as secondary to liposarcoma.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board's decision in August 2012 and remanded the case for further development, pursuant to a Joint Motion.  In compliance with the Court's instructions, the appeal was remanded by the Board in January 2013 and October 2014.
In April 2016 the Board granted the Veteran's motion for a 90 day extension to submit additional evidence.  Later in the same month, the Veteran's attorney sent a letter stating that the Veteran has been diagnosed with terminal cancer, waiving the additional time he was granted to submit evidence, and requesting that the Board decide his case as he did not have further evidence to submit.  Pertinent evidence was received in the form of medical records and opinions after the RO issued a Supplemental Statement of the Case in June 2015.  However, the Board may consider it in the first instance because the Veteran through his attorney in March 2016 and April 2016 essentially waived the right to have the RO do so.  38 C.F.R. § 20.1304(c).  He indeed conveyed his desire for an expedient decision.  

In August 2015, the Veteran in correspondence with his Senator indicated that he had open claims with VA for specially adapted housing and special housing adaptation.  A September 2012 rating action denied both issues.  The current status of these claims, however, is unclear and they are hereby referred to the Agency of Original Jurisdiction (AOJ) for appropriate action.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1. The evidence is at least in relative equipoise as to whether the Veteran's liposarcoma is related to his service.  

2. The evidence is at least in relative equipoise as to whether the service-connected liposarcoma caused the Veteran's splenectomy.  

3. The evidence is at least in relative equipoise as to whether the service-connected liposarcoma caused the Veteran's muscle resection.  

4. The evidence is at least in relative equipoise as to whether the service-connected liposarcoma caused the Veteran's colon resection.  
5. The evidence is at least in relative equipoise as to whether the service-connected liposarcoma caused the Veteran's nephrectomy.  


CONCLUSIONS OF LAW

1. The criteria for service connection for liposarcoma are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).   

2. The criteria for service connection for residuals of a splenectomy, as secondary to the now service-connected liposarcoma, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).  

3. The criteria for service connection for residuals of a muscle resection, as secondary to the now service-connected liposarcoma, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).  

4. The criteria for service connection for residuals of a colon resection, as secondary to the now service-connected liposarcoma, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).  

5. The criteria for service connection for residuals of a nephrectomy, as secondary to the now service-connected liposarcoma, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

In light of the favorable determination to grant service connection for liposarcoma, residuals of a splenectomy, residuals of a muscle resection, residuals of a colon resection, and residuals of a nephrectomy, VA's duties to notify and assist are deemed fully satisfied.  There is no prejudice to the Veteran in proceeding to decide this appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be granted for disability that is proximately due to or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b). 

Analysis

With regard to the claim for service connection for liposarcoma, in light of the record and the governing legal authority, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  First, the Veteran was diagnosed with liposarcoma in 1999.  In November 1999, he had a resection of a retroperitoneal sarcoma and underwent an excision of the mass with a left nephrectomy, a left hemicolectomy, a splenectomy, and an adrenalectomy.  The postoperative diagnosis was well-differentiated sclerosing liposarcoma.  In July 2002, he had a radical resection of a recurrent retroperitoneal sarcoma involving a left hemicolectomy with a diagnosis of a well differentiated sclerosing liposarcoma.  In August 2007, he underwent an exploratory laparotomy with lysis of adhesions, and removal of a very large retroperitoneal mass which extended into his musculature and back, which required removal of some muscle bundles.  The biopsy report shows he had recurrent abdominal liposarcoma, which included areas of lipo formation and areas of sarcoma.  In March 2009, he had a recurrent sarcoma consistent with liposarcoma and underwent a subtotal colectomy.  In May 2015, his doctor explained that he has a diagnosis of recurrent dedifferentiated liposarcoma, diagnosed in 1999, which was treated with surgeries and chemotherapy regimens.  Currently, due to the size of the tumors and their proximity to the kidney, pancreas and major vessels surgery is no longer an option.  He will be undergoing investigating clinical trials because without further treatment his liposarcoma is a terminal disease.  

Second, in statements and testimony, the Veteran contends that he was exposed to Agent Orange during service on Johnston Island from 1972 to 1973.  In May 2011 he testified that during service on Johnston Island his hobbies included fishing, swimming, and diving for corals.  His statements to be competent, credible, and probative.  See Layno v. Brown, 6 Vet. App. 465, 469-70   (1994) (holding that a lay witness is competent to testify to that which the witness has actually observed and is within the realm of his personal knowledge); Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, consistency with other evidence), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  His personnel records show that he served at Johnston Atoll, including from October 2, 1972 to September 12, 1973 as a cryptographic systems repairman.  Various reports associated with the claims file show that Agent Orange was stored on Johnston Island during the 1970s.  Phase II Environmental Baseline Survey shows that Herbicide Orange in April 1972 was delivered to Johnston Island and several thousand drums developed leaks, including ones that leaked upon arrival, requiring either repair of the drums or transfer of the contents.  See also "Final Air Force Engineering and Services Laboratory Herbicide Orange Monitoring Program" confirming that Agent Orange was shipped from Vietnam to Johnston Island in April 1972, spills occurred, and dioxin contaminants were detected in the soil where heavy spills were known to have taken place.  

Third, soft tissue sarcoma, to include liposarcoma, is among the current diseases subject to presumptive service connection based on exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e).  Although service connection for liposarcoma, may not be granted on a presumptive basis due to Agent Orange exposure pursuant to 38 C.F.R. §§ 3.307, 3.309(e) as the Veteran neither served in Vietnam during the Vietnam era nor near the Korean DMZ from April 1968 to August 1971, he is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  In support of his claim, he submitted a private expert opinion dated in March 2016 from Dr. M.M.K., MD, PhD, who is Board certified in internal medicine and medical oncology. 

In the March 2016 opinion, Dr. M.M.K explained that from April 1972 to July 1977 Johnston Island contained an Agent Orange storage site in the northwest corner.  A large quantity of herbicide was leaked or spilled 20,000 to 30,000 gallons.  Coral was found to have absorbed the leaked Agent Orange and the Veteran recalled collecting corals with his hands.  Dr. M.M.K opined that given the island's small size (one square mile) it is highly likely that the Veteran came into contact with contaminated areas of the island where he was stationed for about one year, arriving just a few months after Agent Orange was brought to the island, and also likely consumed contaminated drinking water.  He stated that soft tissue sarcomas are officially accepted as Agent Orange associated cancers and that there is adequate published epidemiologic data linking Agent Orange or dioxins to soft tissue sarcoma.  He opined that it is more likely than not that the Veteran was directly exposed to Agent Orange during active service on Johnston Island which caused or aggravated his risk for soft tissue sarcoma, leading to multiple surgeries including a splenectomy, colectomy, muscle resection, and nephrectomy.  In rendering the opinion Dr. M.M.K. reviewed medical literature to include studies published by Jayakody and colleagues in 2015, Balarajan and Acheson in 1984, Collins et al in 2009, and Phase II Environmental Baseline Survey.  
The Veteran submitted another medical opinion dated in March 2016 from Dr. P.C., who explained that the Institute of Medicine has acknowledged since 1994 that there is sufficient evidence of an association between exposure to Agent Orange  and development of soft tissue sarcomas.  Dr. P.C. after reviewing the Veteran's medical records as well as relevant scientific literature related to the contamination of Johnston Island by Agent Orange and its dioxin contaminant TCDD, concluded that although the Veteran may not be able to prove he was personally exposed to Agent Orange, there is sufficient evidence to imply that the Veteran was in the very near vicinity of Agent Orange storage sites where large amounts of herbicide were spilled.  The fact that he ate fish and swam in the waters from around the island is more evidence of his likely exposure, as fish to this day are still shown to have TCDD in their bodies.  Further, the doctor found it significant that the Veteran's liposarcoma is a rare form of cancer, which has a higher incident rate among those exposed to the dioxin contaminant TCDD.  Dr. P.C. stated that he concurred with medical providers who opined that the Veteran's Agent Orange exposure is likely the etiology of his liposarcoma and concluded that the Veteran's in-service exposure to Agent Orange more likely than not contributed to his eventual development of liposarcoma which necessitated surgical removal of the spleen, left kidney, entire colon, left adrenal gland, and the back muscles.  

The Board finds these opinions to be significantly probative as they were based on medical principles and applied to the facts of the case.  Nieves Rodriquez v. Peake, 22 Vet. App. 295 (2008).  The examiners considered the nature of the Veteran's liposarcoma as well as the extent of his exposure to Agent Orange during service on Johnston Island from 1972 to 1973 in proffering their opinions.  These opinions are uncontroverted by the other evidence of record.  Unlike the March 2016 opinions, which provide a detailed rationale for the conclusions reached, there are other multiple favorable medical opinions of record that do not provide a rationale but do state that there is an association between the Veteran's liposarcoma and his Agent Orange exposure during service on Johnston Island.  See medical opinions dated in February 2008, September 2007, February 2009, March 2009, and May 2009.  

Lastly, the Board notes that, there is literature in the file that is unfavorable to the Veteran's claim.  For example, the Veteran submitted a copy of a September 1978 report entitled "Land Based Environmental Monitoring at Johnston Atoll - Disposal of Herbicide Orange."  The document indicates that the herbicides were transferred to Johnston Island in April 1972 and after several environmental impact statements and associated planning, destruction of the herbicides was accomplished by an incinerator vessel.  The report states that some air emissions occurred during the dedrumming and transfer for the incineration process, with some measurable amounts at the drum storage yard, the wharf, the meteorological station and in the change room.  The report indicates that the amounts released did not pose long term threats and were dispersed rapidly.  The Board notes that medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See Wallin v. West, 11 Vet. App. 509, 514 (1998); see also 38 C.F.R. § 3.159(a)(1).  However, the above report does not contain information or analysis specific to the Veteran's case.  As such, it is of limited probative value.  

Considering the totality of the evidence and resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence is at least equipoise on the question of a nexus between his service and his liposarcoma.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  As the Board is granting service connection for liposarcoma due to the Veteran's Agent Orange exposure pursuant to 38 C.F.R. § 3.303(d) and Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994), which is a full grant of the benefit sought, the theory of entitlement to service connection for liposarcoma due to ionizing radiation exposure is rendered moot.  

Moreover, in light of both the Board's favorable disposition above to grant service connection for liposarcoma and the fact that the Veteran's splenectomy, muscle resection, colon resection, and nephrectomy, as discussed above, were due to his liposarcoma, the Board resolves any doubt in the Veteran's favor and concludes that service connection is warranted for residuals of the splenectomy, residuals of the muscle resection, residuals of the colon resection, and residuals of the  nephrectomy, all as secondary to the now service-connected liposarcoma.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310.  


(CONTINUED ON NEXT PAGE)
ORDER

Service connection for liposarcoma is granted.  

Service connection for residuals of a splenectomy, as secondary to the now service-connected liposarcoma, is granted.  

Service connection for residuals of a muscle resection, as secondary to the now service-connected liposarcoma, is granted.  

Service connection for residuals of a colon resection, as secondary to the now service-connected liposarcoma, is granted.  

Service connection for residuals of a nephrectomy, as secondary to the now service-connected liposarcoma, is granted.  




____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


